DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 Response to Amendment
The Amendment submitted on June 8, 2022, has been entered.  It is noted that the amendment filed is mis-numbered. The claim previously identified as claim 12, reciting that “the mesh spacers are polyester mesh spacers” had the number accidently removed. For purposes of examination the Examiner has corrected the number so that the claim is claim 12, the claim to the charcoal foam is claim 13, the claim reciting that the microfiber layers are knit layers is claim 14, and the remaining claims are claims 15 – 20 which were previously withdrawn due to election. The Claims 1, 3, 9, and 11 have been amended and no claims have been added.  Therefore, the pending claims are 1 - 20. Claims 15 – 19 are withdrawn from consideration as being drawn to a non-elected invention.
The amendment to claims 3 and 11 are sufficient to overcome the 35 USC 112 rejection to those claims set forth in the previous Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 4, 6 – 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar (2007/0141940)1 in view of Herr (7,497,097), Textile Today “Antimicrobial Finishes for Textile Materials”, Sabesan et al. (2003/0152632), Brenner et al. (3,940,430) and Green et al. (6,821,936).
	Baychar discloses a composite material including four layers (abstract).  The fabric is designed to provide a combination of layers that enable moisture transfer away from the wearer and provides comfort to the wearer (paragraphs 2 and 4). Baychar discloses that the composite can also have additional foam, film, nonwoven, web or resin layers between the four layers (paragraph 15). Examples of the material used for layer 10 include polyester fabrics (paragraph 20); antimicrobial, antifungal fabric (paragraph 21); microdenier polyester fabrics (paragraph 21); a fabric layer that includes natural and synthetic nonwoven blends containing elastomeric fibers and a layer of foam (paragraph 27), or spacer fabric (paragraph 81). Additionally, Baychar discloses that antimicrobial treatments may be added to the materials (paragraph 30). Additionally, the layers are bonded together via lamination, mechanical bonding, welding or adhesive bonding (paragraph 83). The second layer can be an open cell foam structure bonded with fibers (paragraphs 84, 89, 91, and 99) or spacer fabrics or a spacer fabric and foam combination (paragraph 98). Further, Baychar teaches that the third layer can be foam, nonwoven and foam, spacer fabric, spacer fabric and nonwoven or foam combination (paragraph 123). Baychar teaches using these fabrics in various combinations including a composite with a cellular elastomeric composite, a spacer fabric, foam and an exterior shell fabric (paragraph 218). Thus, Baychar teaches using foam and fabric composites with mesh spacer layers and polyester layers. Further, the layers can be treated with antimicrobial materials.  
	Further, all spacer fabrics are known in the art to have a structure with an upper layer, a lower layer and an intermediate layer which maintains a set gap between the upper and lower layer such that the spacer material is inherently an open structure. Thus, all the spacer fabrics taught by Baychar are considered to be a type of mesh material. 
	While Baychar teaches using various spacer fabrics, Baychar fails to teach the thickness of the spacer layers. Herr is drawn to a spacer fabric that can be used in composites to provide comfort, ventilation and cooling. Herr discloses that spacer fabrics are known in the art (column 1, lines 35 – column 2, line 45). Further, Herr discloses that spacer fabrics are known to be used in footwear, backpacks, bedding, shoe liners, and caps (column 2, lines 25 – 45). Herr also teaches that spacer fabrics have been incorporated into a variety of products to add comfort and aid in heat and moisture elimination such as shoes, garments, wearing apparel, gloves, medical supports, braces, etc. (column 2, lines 45 – 55). Further, Herr teaches that spacer fabric includes spacer yarns that connect the upper fabric layer to the lower fabric while maintain a preset gap between the layers to create an airspace between the layers which provides a maximum of ventilation and prevents sweat migration. Further, the spacer fabrics are lightweight because a large portion of the middle layer is an open void and the pile yarns evenly distribute pressure across the entire surface of the fabric (column 3, lines 65 – column 4, lines 5). Finally, Herr teaches that a preferred thickness for spacer fabrics is between 3 and 12 mm, or 0.12 to 0.47 inches (column 5, lines 35 – 40). Thus, it would have been obvious to one having ordinary skill in the art to choose spacer layer fabrics with a thickness of between 3 and 12 mm as taught by Herr, in the fabric of Baychar since Baychar is drawn to producing a fabric which draws moisture away from the wearer and keeps the user comfortable and Herr teaches that the void area between the two outer layers of a spacer fabric allows sweat to migrate away from the wearer and the open area provides ventilation to the wearer. 
	While Baychar suggests having antimicrobial layers and that antimicrobial treatments can be used on the layers (paragraph 30), Baychar fails to teach which type of antimicrobial treatments to use. Green et al. is drawn to a wash durable anti-microbial treatment for textiles (abstract). Green et al. discloses that the particular treatment must comprise at least one type of silver ion containing compounds such as silver zeolites (column 4, lines 5 – 20). Further, Green et al. teaches that the metal compound is added in an amount of 0 to 5% on weight of the fabric (owf) and the treatment itself is added in an amount of 0.01% to 10% owf (column 4, lines 25 – 32). Thus, it would have been obvious to one having ordinary skill in the art to use antimicrobial treatments which are known for textiles and are wash durable, as taught by Green et al. as the antimicrobial treatments for the fabric layers disclosed by Baychar since the treatments are taught to be wash-durable antimicrobial treatments for fabric. 
	Additionally, use of antimicrobials are well known in the art. The teaching disclosed by Textile Today entitled “Antimicrobial Finishes for Textile Materials” discloses that it known to make clothes more hygienic by treating materials with antimicrobial compounds (page 2). The disclosure teaches that understanding of what microorganisms allows one with skill in the art to control them and their negative effects. Known antimicrobial materials include silver zeolite, titanium oxide, silver silicate, silver sulphonate, copper sulphonate, organic silicon with tertiary ammonium salts, phenols, 3,4,4-trichlorocarbanilin, and chitosan (Table 1). These antimicrobial materials can treat different types of microbes (Table 2). Further, the disclosure teaches that textiles such as sportwear, leisure wear, and garments are affected by bacteria attacks. Additionally, the disclosure teaches that the antimicrobial materials can applied to textiles by exhaust, pad dry-cure, coating, spray, and foam techniques. 
	Brenner et al. is drawn to antimicrobial phenols or the like that can be substituted with an amino substituted silane (column 1, lines 5 – 15). Further, Brenner et al. teaches that antimicrobials of different types may be used in combination to provide a broad spectrum of antimicrobial action (column 13, lines 62 – 68). The efficacy against bacteria, fungi, yeast and the like varies from compound to compound and thus antimicrobial compounds can be used in combinations of two or more compounds for antimicrobial action against a number of microorganisms (column 13, line 65 – column 14, line 3). Thus, it is known that adding together different antimicrobial compounds give the material a better resistance to a broader range of microbes. Sabesan et al. is drawn to an antimicrobial composition comprising a chitosan/metal complex, wherein the metal is silver nitrate, zinc sulfate, or cupric sulfate to improve the antimicrobial activity (paragraph 7). Sabasen et al. teaches that the complex of chitosan includes silver or a silver compound. Thus, it would have been obvious to one having ordinary skill in the art to use a combination of antimicrobial compounds, including five or more antimicrobial treatments, in the antimicrobial treatment taught by Baychar to enhance the ability of the treatment to be effective against a wide range of microbes. Further, according to §2144.06, it is prima facie obvious to combine equivalent materials known to be used for the same purpose to be used for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Thus, it is obvious to one having ordinary skill in the art to use multiple known antimicrobials, including five or more antimicrobials that are well known in the art, as taught by the Textile Today. Further, it would be obvious to apply the known microbials by one or more known application methods as set forth in Textile Today.
	Therefore, claims 1, 3, 4, and 11 are rejected.
	Further, Baychar discloses that the spacer fabrics can include knit layers (paragraph 228). Thus, claim 6 is anticipated.	
	With regards to the recitation that the composite is used as a sweatband, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Since claim 2 fails to add any further structural limitations to the claims, the claim is rejected with claim 1. 
	Additionally, Baychar discloses that the fabrics can be have anti-microbial treatments applied thereto (paragraph 30). However, Baychar fails to teach the amount of antimicrobial treatment applied thereto. Additionally, Baychar fails to teach the buildup reduction efficacy. One of ordinary skill in the art would understand that the anti-microbial treatment is added so that it will sufficiently kill microbes that come into contact with the layers and have a desirable buildup reduction efficacy. Anti-microbial treatments are well known in the art and one of ordinary skill in the art would understand at what levels to apply the treatment to the fabric to produce sufficient level of anti-microbial properties. Thus, claims 7 and 8 are rejected. 
	Additionally, with regards to the recitation that the composite is used in a cap, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Since claim 9 fails to add any specific cap structure to the claims, claims 9, 10, 12, and 14 are rejected.
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar, Herr, Textile Today, Sabesan et al., Brenner et al., and Green et al. as applied to claim 1 or 9 above, and further in view of Chen et al. (10,398,357).
	The features of Baychar have been set forth above. Baychar discloses that foam materials can be used in the laminate structure. Further, Baychar discloses that various treatments can be used in the laminate to produce desired properties in the end product (paragraph 30 and 31). Chen et al. is drawn to a laminate structure. Chen et al. teaches that charcoal foam has the benefit of being dust-mite proof and anti-microbial and can remove odors (column 4, lines 45 – 50). Thus, it would have been obvious to one having ordinary skill in the art to use charcoal foam as the type of foam, as disclosed by Chen et al. in the laminate taught by Baychar to provide the fabric with a material which is inherently anti-microbial and can remove odors. Thus, claims 5 and 13 are rejected.
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. The applicant argues that the intended use of the apparatus has not been considered with regards to patentability (response, page 5 – 6). Further, the applicant argues that the sweatband limitation has been ignored (response, page 6). As set forth previously, the limitation is interpreted as a functional limitation, a materials which absorbs sweat. The applicant has not argued that sweatbands are known in the art as requiring any specific shape or structure to the materials. If the applicant would like the term sweatband to be given more specific structural weight than the applicant must set forth evidence that one having ordinary skill in the art would interpret a sweatband as having specific structural features and set forth what those structural features would be. Until the applicant provides specific structural features the limitation will be interpreted as a functional limitations, requiring that the fabric would absorb sweat.
With regards to the argument that the rejection improperly applied routine optimization, without additional support (response, pages 7 – 8), the prior art has made it abundantly clear that various antimicrobials are well known in the textile art and using them to protect garments is well understood in the art. The applicant has failed to provide any evidence that the proposed range would result in unexpected results. Further, the prior art has not only provided a list of commonly used antimicrobials which is very similar to the applicant’s list of preferred antimicrobials but repeated teaching that using a mixture of multiple antimicrobials is effective in producing a broad spectrum of resistance to different types of antimicrobials. Absence evidence of unexpected results, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
June 18, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789